DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 08/10/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1, 2, 4-6, 8-16, 18-20 are currently under examination. 
Priority
Applicant' s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) of PCT/JP2018/018901, filed 05/16/2018, is acknowledged.
Applicant's claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to JP2017-097659 filed on 05/16/2017 is acknowledged. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign applications must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Response to Arguments
Applicant’s responses and arguments filed 08/10/2022 regarding claim interpretation under 35 U.S.C. 112(f) and claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
Regarding the claim interpretation under 35 U.C.S. 112(f), Applicant amended the claims. The claim interpretation under 35 U.S.C. 112(f) or sixth paragraph is withdrawn in view of the amendments introducing “at least one processor” for performing the claimed functions previously performed by the previously claimed “unit” configured to perform these functions and/or the Applicant’s arguments (on page 8).
  Regarding the claim rejections under 35 USC 103, Applicant has amended the independent claims 1, 14 and 15.
Applicant amended the independent claims with subject matter changing the scope of the claim necessitating new grounds of rejection.
Applicant argues for independent claim 1 (on pages 8-10) that the references of record do not teach using a first tomographic image to estimate a low motion site, and a second tomographic image to estimate an infarct site. The first and second tomographic images may be of different types since Ingrassia does not disclose using different types of images to estimate a low motion site and an infarct site, therefore also not disclosing that selecting the different types of images based on an expansion/contraction state of the heart in each image. Applicant further argues that the additional references of record do not cure the deficiencies of Ingrassia.
In response, the examiner has cited Ingrassia for teaching using both ultrasound imaging and MRI or CT imaging for assessing the cardiac wall motion with the analysis suggesting the determination of infarct sites using contrast MRI for identifying the myocardial infarct sites (p.4-5 ¶ 1.2.2 Magnetic Resonance Imaging “Contrast agents may further enhance visualization of the heart walls and coronary vasculature, and have been shown to identify acute myocardial infarctions [43]) which is effectively disclosed by Benameur with the identification of hypokinesis sites resulting from myocardial infarction (p.352 col.2 2nd ¶ with the correlation between hypokinesia and the extent of scar tissue in the corresponding contrast  MRI images, wherein the scar tissue corresponds to the infarcted myocardial tissue) therefore teaching the use of contrast MRI or LGE imaging for correlating the hypokinesis sites with myocardial infarct sites, therefore teaching or at least suggesting the use of the contrast MRI/LGE for assessing the presence of myocardial infarct sites for confirming the potential utility of ultrasound imaging of the wall motion as at least similar to the MRI imaging. Additionally, the examiner has also introduced Schinkel for teaching the use of CE-MRI or contrast MRI for the identification and display of scar tissue as infarcted myocardial tissue (p.980 col.1 last ¶ to col.2 1st ¶ with Fig.2) in combination with dobutamine stress echocardiography (DSE) with a comparison of the accuracy between these different modalities for specifically locating hibernating myocardium. Therefore, Ingrassia and Benameur are at least suggesting the use of ultrasound imaging and MRI and/or CT for both determination of the low wall motion sites and the infarct sites with also Schinkel teaching the advantage of using contrast enhanced MRI for locating the infarcted tissue to assess the potential recovery of the hibernating tissue upon treatment by revascularization (Table 2).
Therefore, the combination of Ingrassia with the secondary references teach the use of the stress ultrasound imaging and stress MRI imaging for the determination of the low wall motion region with the contrast enhanced MRI imaging determining the infarct sites with the motivation to determine the hibernating region with hypokinesis from infarcted myocardial tissue observed by CE-MRI or LGE MRI in order to assess the outcome of treatment by revascularization as suggested by Schinkel.
Therefore, in view of the amendments changing the scope of the claims, the examiner is considering the references of record at least suggesting the use of the stress ultrasound imaging for low wall motion detection and the LGE/contrast MRI imaging for the infarct site location and consider the Applicant’s argument as not persuasive.
Applicant argues (on page 10) that the independent claims 14 ad 15 are patentable for the same reasons than those presented for independent claim 1.
In response, the examiner is presenting the same responses as presented for the independent claim 1 for the independent claims 14 and 15.
Therefore, the Applicant’s arguments are considered not persuasive.
Applicant argues (on page 10) that the dependent claims 4, 6, 9, 18 and 20 are patentable since the independent claims are patentable as previously argued.
In response, the examiner is presenting the same responses as presented for the independent claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, 4-6, 8-16, 18-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from independent claims 1, 14 and 15 are rejected due to their dependency.
Independent claims 1, 14 and 15 recite “expansion/contraction state”. It is unclear as what the “expansion/contraction state” is related to since no detailed description or definition is provided within the specification or the claims. It is unclear what the term “expansion/contraction state” refers to as the state of the heart corresponding either to a certain range of expansion or contraction during the cardiac cycle or to the timing of specific time corresponding to specific to the QRST waves of the heart walls during the heartbeat therefore with a plurality of interpretations, therefore rendering the these terms as indefinite. 
For the purpose of prosecution, the “expansion/contraction state” will be interpreted as the cardiac time state corresponding to the measured expansion or contraction of the walls.
Claim 6 recites “the first tomographic image and the second tomographic image have a substantially same expansion/contraction state of the heart”. The term “substantially” in claim 6 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of clarity of the rejection, the text provided within brackets as followed represents limitation(s) or part(s) thereof  that is/are not taught by the respective reference, which are addressed later in the rejection, e.g., [...Limitation not taught...].


Claims 1, 4-5, 8, 11-15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. (USPN 20080077032 A1; Pub.Date 2008-03-27; Fil.Date 2007-05-10) in view of Schinkel et al. (2010 American Journal of Medicine 123:978-986; Pub.Date 2010) in view of Benameur et al. (2017 Magn. Reson. Mater. Phys. 30:347–357; ePub. 02/20/2017) and in view of Burkule (2017 J. Indian Acad. Echocardiogr. Cardiovasc. Imaging 1:32-38; Pub Date Jan-Apr 2017).
Regarding claim 1, Holmes teaches an image processing apparatus (Title. abstract and [0068]-[0071] using real-time three-dimensional ultrasound (RT3D) image data as fitted to a patient-specific model for imaging the heart for improving the wall motion analysis “The approach to quantifying wall motion described in this example begins with generating a patient-specific mathematical description or parameterization of the motion of the left ventricular endocardial surface in space and time” as extended to a 4D model for spatial and temporal construction, wherein the ultrasound imaging is non-invasive as in [0061] “Portable, noninvasive, and relatively inexpensive, ultrasound has become the modality of choice among cardiologists”) therefore implicitly teaching the use of a processor for applying a 4D model to the imaging RT3D image data, the apparatus comprises:
a memory ([0018] “a computer readable medium storing computer executable instructions for providing diagnostic information using endocardial surface data for a patient's heart is provided”)
and at least one processor that (with at least one processor implicitly taught by [0018] with the computer readable medium presenting the computer executable instructions for analyzing the patient specific data within a patient specific model to assess the wall motion RT3D ultrasound imaging): 
receives a first tomographic image of a heart taken from outside a body (receiving the 3D echocardiography RT3D ultrasound images as first tomographic images as described in Fig. 1 and [0047] “The endocardial surface data can be obtained using a volumetric imaging application. For example, the endocardial surface data can be obtained using real-time three-dimensional echocardiography.... The endocardial surface data can represent the endocardial surface of the left ventricle at any suitable number of times. Such number can be based on, for example, the number of times over a heartbeat that the volumetric imaging application captures an image of the left ventricle of the heart” such as RT3D ultrasound imaging which is non-invasive as taken from outside the body as in [0078] ”Patients were imaged with the Philips SONOS 7500 RT3D ultrasound system at rest and during peak dobutamine infusion with and without contrast” and with [0061] with simplified image reconstruction that the conventional cine-MRI for motion analysis as in [0068] and wherein the analysis of the wall motion is the same independently from the imaging modality being used as in [0071] “It should be noted that while the process of identifying the endocardial surface (e.g., segmentation) and some of the coordinate transformations depend on the modality used to image the heart, the parameterization process and all subsequent wall motion analysis are independent of the imaging method, and are therefore equally valid for real-time three-dimensional ultrasound (RT3D), MRI, and any other current or future four-dimensional imaging methods” wherein the imaging method is indicated as  dobutamine stress echocardiography as in [0078]  using ultrasound imaging (DSE)); 
estimates a low motion site of the heart based on the first tomographic image ([0052] “ three-dimensional fractional shortening captures the wall motion of the left ventricle from end diastole to end systole, and relates to the contractile function of the heart” with defining a contraction factor 3DFS according to the equation (4) using the surface coordinate of the wall at the end diastole and at the end systole of the heart wall and [0073] using the patient specific model “One approach to classifying the motion of regions of the endocardial surface based on 3DFS values is based on established practice guidelines for two-dimensional segmental wall motion analysis. In this approach, regions of the endocardial surface are classified into the clinically familiar categories normal (3DFS>0.25), hypokinetic (0.05<3DFS< 25), akinetic (-0.05<3DFS<0.05), or dyskinetic (3DFS<-0.05) and the 3DFS map can be color-coded accordingly (e.g., FIGS. 7B, 8B)” with low motion regions being at least hypokinetic or akinetic regions as colored in [0074] and Fig.8B “FIG. 8B is a map of 3DFS showing large regions of dyskinesis (black) and akinesis (dark gray). Hypokinesis (light gray)”); 

Holmes does not specifically teach the limitation of estimates an infarct site of the heart based on a second tomographic image of the heart, the second tomographic image being a different type of image than the first tomographic image, wherein the first tomographic image and the second tomographic image are selected based on an expansion/contraction state of the heart in the first tomographic image and the second tomographic image; identifies a site other than the infarct site from among the low motion sites as a target site; and renders, to a display, a superimposed image with the target site superimposed on the first tomographic image or the second tomographic image as recited in claim 1.
However, Schinkel teaches within the same field of endeavor of assessing abnormal wall motion within the heart (Title and abstract) the combined imaging of different MRI imaging modalities for assessing wall motion (contractile reserve determination) and contrast MRI imaging (transmural extent of scar tissue) (p.979 col.2 ¶ Magnetic Resonance Imaging “Three MRI techniques are used in clinical studies: ● resting MRI to measure end-diastolic wall thickness, ● dobutamine MRI to evaluate contractile reserve, and ● contrast-enhanced MRI to detect the transmural extent of scar tissue” wherein p.981 col.1 “Gadolinium-based contrast agents can be used in combination with MRI for exact delineation of scar tissue” and col.2 1st ¶ “the contrast agent is trapped in these infarcted regions. The transmural extent of scar tissue on contrast-enhanced MRI is an important predictor of absence of improvement of contractile function following coronary revascularization (Figure 2)” as describing irreversible infarct regions) wherein the contrast MRI imaging is therefore providing the second tomographic images for located the trapped contrast agent within the infarcted tissue and the transmural scar tissue as recognized to be irreversible scarred tissue or dead tissue, wherein an infarct tissue is known in the art to be a tissue which is evaluating towards scar tissue if not treated or remediated. Schinkel further teaches the first tomographic image for assessing the wall motion of the heart as being either Dobutamine MRI  (p.979 col.2 ¶ Magnetic Resonance Imaging) wherein Schinkel teaches also the equivalent techniques Dobutamine Stress Echocardiography and Dobutamine MRI for evaluating the wall motion of the heart as first tomographic image generation (Table 1 and p.979 col.2 ¶ Dobutamine Stress Echocardiography or DSE as known as using ultrasound for echography and col.2 last ¶ “Echocardiographic images are acquired at rest, during low- and high-dose dobutamine infusion, and in the recovery phase. The echocardiograms are digitally stored for evaluation of regional wall motion and thickening”) wherein Schinkel teaches the combination of the first tomographic image from the Dobutamine Stress Echocardiography and the second tomographic Image from the contrast MRI imaging for evaluating the infarct tissue with low contractile reserve and dead/scar tissue with contrast agent location therefore estimates an infarct site of the heart based on a second tomographic image of the heart, the second tomographic image being a different type of image than the first tomographic image. Schinkel teaches also the identification of the hypokinetic/low wall motion  region corresponding to hibernating myocardium (Abstract, Fig.5 with p.985 col.1 1st ¶ “Once viability (hibernation) is detected, revascularization should be considered; if viability (hibernation) is absent, medical therapy should be considered”) and the identification of the transmural infarct regions corresponding to the irreversible infarcted myocardial tissue with the contrast MRI imaging as discussed above, therefore teaching identifies a site other than the infarct site from among the low motion sites as a target site as claimed. Additionally, Benameur teaches within the same field of endeavor of assessing the cardiac wall motion (Title, abstract) the combined cine-MRI determination of the wall motion with the late contrast/gadolinium imaging (LGE) MRI imaging wherein the image acquisition for both modalities is performed during at least one heart beat including end diastole and end systole corresponding to maximum contraction and extension as known in the art. Additionally, Benameur teaches w  the imaging for hypokinesia using images at the end of diastole and at the end of systole with a correlation with the corresponding image with the contrast MRI imaging for the myocardial infarction (p.352 col.2  2nd ¶ and Fig.4) therefore teaching wherein the first tomographic image and the second tomographic image are selected based on an expansion/contraction state of the heart in the first tomographic image and the second tomographic image as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Holmes such that the system further comprises: estimates an infarct site of the heart based on a second tomographic image of the heart, the second tomographic image being a different type of image than the first tomographic image, wherein the first tomographic image and the second tomographic image are selected based on an expansion/contraction state of the heart in the first tomographic image and the second tomographic image; identifies a site other than the infarct site from among the low motion sites as a target site, since one of ordinary skill in the art would recognize that using two imaging modalities such as dobutamine stress echocardiography (DSE) and contrast MRI imaging for the determination of hibernating regions and transmural infarct region respectively was known in the art as taught by Schinkel with Holmes teaching the similar techniques between DSE performed by ultrasound and the DES performed with MRI for the quantification of the cardiac wall motion and since the assessment of the wall motion contraction/extension was correlated with the determination of the infarct regions using the end of diastole and end of systole for the imaging as taught by Holmes and Benameur. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Holmes and both Schinkel and Benameur teach the assessment of wall motion and infarct regions using diagnostic imaging. The motivation would have been to provide methods for differentiate the regions of hypokinetic hibernating myocardial tissue as being reversible viable tissue for the non-viable akinetic transmural infarcted in order to plan treatment or revascularization, as suggested by Schinkel (Fig.5).
Holmes, Schinkel and Benameur do not specifically teach the limitation of renders, to a display, a superimposed image with the target site superimposed on the first tomographic image or the second tomographic image as recited in claim 1.
However, Burkule teaches within the same field of endeavor with the use of DSE for assessing the cardiac wall motion (Title, abstract) the determination of the viable myocardial tissue using DSE (p.35 col.1 1st ¶ with four characterizations describing the viable tissue with reporting the hypokinetic viable regions in Fig.2 and Fig.3 while other hypokinetic regions are either deteriorating hypokinetic region evaluating towards akinetic tissue or dead tissue and being unresponsive to the stress as being akinetic or dead tissue as reported on Fig.4, therefore reporting the region of the hibernating myocardial tissue or hypokinetic viable tissue as superimposed on the ultrasound DSE or first tomographic image) therefore teaching renders, to a display, a superimposed image with the target site superimposed on the first tomographic image or the second tomographic image as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Holmes as modified by Schinkel and Benameur such that the system further comprises: renders, to a display, a superimposed image with the target site superimposed on the first tomographic image or the second tomographic image, since one of ordinary skill in the art would recognize that reporting on a display the region of hypokinetic viable tissue or hibernating myocardial tissue on the DSE images was known in the art as taught by Burkule One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Schinkel, Benameur and Burkule teach the assessment of wall motion and infarct regions using diagnostic imaging with DSE and contrast MRI. The motivation would have been to provide a method for visualization of the regions to be treated with revascularization to predict and confirm functional recovery, as suggested by Burkule (p.35 col.2 1st ¶).

Regarding the dependent claims 4, 5, 8, 9, 11-13, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Holmes, Schinkel, Benameur and Burkule.
Regarding claim 4, as discussed for claim 1, Holmes does not specifically teach the two different imaging modalities but teaches the use of an ultrasound imaging device for performing the DSE analysis of the myocardium ([0078]). As discussed above, Schinkel teaches the use of two different modalities such as DSE imaging as echocardiography performed using ultrasound probe and contrast MRI for determining the hypokinetic and akinetic regions of the myocardium with Burkule teaching the necessity of using at least these two different imaging modalities as standard medical practice for the determination of the hibernating myocardial tissues (p.33 col.1 4th ¶ “A combination of “anatomic imaging” and “flow–function imaging” is required to improve specificity of detecting myocardial viability. The “anatomic imaging” consists of wall thickness on echo, gadolinium scar on magnetic resonance imaging (MRI), and rest‑redistribution or metabolic imaging by nuclear tracer”) therefore teaching wherein the first tomographic image and the second tomographic image are generated by different imaging devices. 
Regarding claim 5, Holmes, as discussed above, teaches the DSE technique using the ultrasound imaging for determining the wall motion of the myocardium with acquiring the myocardium surfaces at multiple times over a heartbeat (abstract) for measuring low wall motion regions such as akinetic and hypokinetic myocardial regions as discussed in claim 1 therefore teaching the first tomographic images is one of a plurality of first tomographic images captured over time, and wherein the at least one processor estimates the low motion site on the basis of temporal changes in the plurality of first tomographic images.
Regarding claim 8, Benameur, as discussed for claim 1, teaches the acquisition of the MRI images data as being ECG-gated (p.348 col.2 3rd ¶ “All images were acquired using a 3-T MRI machine (Siemens Medical solution, Erlangen, Germany) with ECG gating”), teaching wherein the at least one processor receives an input of heart beat information and also teaching that both first tomographic image and second tomographic image are ECG-gated therefore reading on estimates the expansion/contraction state of the heart in each of the first tomographic image and the second tomographic image on the basis of the heart beat information as claimed in claim 8.
Regarding claim 9, as discussed in claim 1, Holmes and Schinkel teaches the use of DSE or ultrasound device for imaging the wall motions with Schinkel teaching the use of contrast MRI for infarct site determination (Schinkel p.979 ¶ Table 1) considering the MRI as interpreted as a radiological device and for conventional practice for the determination of hibernating myocardium in the patient’s heart. Therefore Holmes and Schinkel at least teach wherein the first tomographic image comprises an ultrasound image and the second tomographic image comprises a radiological image as in claim 9.
Regarding claim 11, Holmes teaches the use of ultrasound for the determination of the wall motions as discussed for claim 1. Similarly, Schinkel teaches also the use of ultrasound as with the dobutamine stress echocardiography ( DSE ) technique with the use of ultrasound device.
Regarding claim 12, as discussed in claim 1, Benameur is teaching the use of late gadolinium enhancement LGE (Fig.4 and p.351 col.2 2nd ¶) for the detection of scar tissues and proper delineation of the scar tissue regions taught by Schinkel (p.980 col.1 2nd ¶), therefore reading on the second tomographic image including a delayed contrast-enhanced image as in claim 12 since the imaging of the gadolinium is performed to check its presence as remaining within the scar tissue collagen fiber after perfusion washout (Schinkel p.980 col.1 last ¶-col.2 1st ¶).
Regarding claim 13, as discussed in claim 1, the second tomographic image is obtained from a perfused contrast agent imaging such as late gadolinium enhancement MRI as Benameur taught, or with other functional radiological imaging such as SPECT or PET as taught by Schinkel (Table 1) as imaging the lack of functional response from the infarct or dead tissue.

Regarding independent claim 14, Holmes teaches an image processing apparatus (Title. abstract and [0068]-[0071] using real-time three-dimensional ultrasound (RT3D) image data as fitted to a patient-specific model for imaging the heart for improving the wall motion analysis “The approach to quantifying wall motion described in this example begins with generating a patient-specific mathematical description or parameterization of the motion of the left ventricular endocardial surface in space and time” as extended to a 4D model for spatial and temporal construction, wherein the ultrasound imaging is non-invasive as in [0061] “Portable, noninvasive, and relatively inexpensive, ultrasound has become the modality of choice among cardiologists”) therefore implicitly teaching the use of a processor for applying a 4D model to the imaging RT3D image data, the apparatus comprises:
an imaging device that captures a first tomographic image of a heart from outside a body ([0078] “ Patients were imaged with the Philips SONOS 7500 RT3D ultrasound system at rest and during peak dobutamine infusion with and without contrast” with performing DSE with the determination of wall motion, with the transducer being an external ultrasound probe) 
 and an image processing apparatus that (with at least one processor implicitly taught by [0018] with the computer readable medium presenting the computer executable instructions for analyzing the patient specific data within a patient specific model to assess the wall motion RT3D ultrasound imaging): 
receives the first tomographic image (Fig. 1 and [0047] “The endocardial surface data can be obtained using a volumetric imaging application. For example, the endocardial surface data can be obtained using real-time three-dimensional echocardiography.... The endocardial surface data can represent the endocardial surface of the left ventricle at any suitable number of times. Such number can be based on, for example, the number of times over a heartbeat that the volumetric imaging application captures an image of the left ventricle of the heart” such as RT3D ultrasound imaging which is non-invasive as taken from outside the body as in [0078] ”Patients were imaged with the Philips SONOS 7500 RT3D ultrasound system at rest and during peak dobutamine infusion with and without contrast” and with [0061] with simplified image reconstruction that the conventional cine-MRI for motion analysis as in [0068] and wherein the analysis of the wall motion is the same independently from the imaging modality being used as in [0071] “It should be noted that while the process of identifying the endocardial surface (e.g., segmentation) and some of the coordinate transformations depend on the modality used to image the heart, the parameterization process and all subsequent wall motion analysis are independent of the imaging method, and are therefore equally valid for real-time three-dimensional ultrasound (RT3D), MRI, and any other current or future four-dimensional imaging methods” wherein the imaging method is indicated as  dobutamine stress echocardiography as in [0078]  using ultrasound imaging (DSE)); 
estimates a low motion site of the heart based on the first tomographic image ([0052] “ three-dimensional fractional shortening captures the wall motion of the left ventricle from end diastole to end systole, and relates to the contractile function of the heart” with defining a contraction factor 3DFS according to the equation (4) using the surface coordinate of the wall at the end diastole and at the end systole of the heart wall and [0073] using the patient specific model “One approach to classifying the motion of regions of the endocardial surface based on 3DFS values is based on established practice guidelines for two-dimensional segmental wall motion analysis. In this approach, regions of the endocardial surface are classified into the clinically familiar categories normal (3DFS>0.25), hypokinetic (0.05<3DFS< 25), akinetic (-0.05<3DFS<0.05), or dyskinetic (3DFS<-0.05) and the 3DFS map can be color-coded accordingly (e.g., FIGS. 7B, 8B)” with low motion regions being at least hypokinetic or akinetic regions as colored in [0074] and Fig.8B “FIG. 8B is a map of 3DFS showing large regions of dyskinesis (black) and akinesis (dark gray). Hypokinesis (light gray)”); 
Holmes does not specifically teach the limitation of estimates an infarct site of the heart based on a second tomographic image of the heart, the second tomographic image being a different type of image than the first tomographic image, wherein the first tomographic image and the second tomographic image are selected based on an expansion/contraction state of the heart in the first tomographic image and the second tomographic image; identifies a site other than the infarct site from among the low motion sites as a target site; and renders, to a display, a superimposed image with the target site superimposed on the first tomographic image or the second tomographic image as recited in claim 14.
However, Schinkel teaches within the same field of endeavor of assessing abnormal wall motion within the heart (Title and abstract) the combined imaging of different MRI imaging modalities for assessing wall motion (contractile reserve determination) and contrast MRI imaging (transmural extent of scar tissue) (p.979 col.2 ¶ Magnetic Resonance Imaging “Three MRI techniques are used in clinical studies: ● resting MRI to measure end-diastolic wall thickness, ● dobutamine MRI to evaluate contractile reserve, and ● contrast-enhanced MRI to detect the transmural extent of scar tissue” wherein p.981 col.1 “Gadolinium-based contrast agents can be used in combination with MRI for exact delineation of scar tissue” and col.2 1st ¶ “the contrast agent is trapped in these infarcted regions. The transmural extent of scar tissue on contrast-enhanced MRI is an important predictor of absence of improvement of contractile function following coronary revascularization (Figure 2)” as describing irreversible infarct regions) wherein the contrast MRI imaging is therefore providing the second tomographic images for located the trapped contrast agent within the infarcted tissue and the transmural scar tissue as recognized to be irreversible scarred tissue or dead tissue, wherein an infarct tissue is known in the art to be a tissue which is evaluating towards scar tissue if not treated or remediated. Schinkel further teaches the first tomographic image for assessing the wall motion of the heart as being either Dobutamine MRI  (p.979 col.2 ¶ Magnetic Resonance Imaging) wherein Schinkel teaches also the equivalent techniques Dobutamine Stress Echocardiography and Dobutamine MRI for evaluating the wall motion of the heart as first tomographic image generation (Table 1 and p.979 col.2 ¶ Dobutamine Stress Echocardiography or DSE as known as using ultrasound for echography and col.2 last ¶ “Echocardiographic images are acquired at rest, during low- and high-dose dobutamine infusion, and in the recovery phase. The echocardiograms are digitally stored for evaluation of regional wall motion and thickening”) wherein Schinkel teaches the combination of the first tomographic image from the Dobutamine Stress Echocardiography and the second tomographic Image from the contrast MRI imaging for evaluating the infarct tissue with low contractile reserve and dead/scar tissue with contrast agent location therefore estimates an infarct site of the heart based on a second tomographic image of the heart, the second tomographic image being a different type of image than the first tomographic image. 
 Schinkel teaches also the identification of the hypokinetic/low wall motion  region corresponding to hibernating myocardium (Abstract, Fig.5 with p.985 col.1 1st ¶ “Once viability (hibernation) is detected, revascularization should be considered; if viability (hibernation) is absent, medical therapy should be considered”) and the identification of the transmural infarct regions corresponding to the irreversible infarcted myocardial tissue with the contrast MRI imaging as discussed above, therefore teaching identifies a site other than the infarct site from among the low motion sites as a target site as claimed. Additionally, Benameur teaches within the same field of endeavor of assessing the cardiac wall motion (Title, abstract) the combined cine-MRI determination of the wall motion with the late contrast/gadolinium imaging (LGE) MRI imaging wherein the image acquisition for both modalities is performed during at least one heart beat including end diastole and end systole corresponding to maximum contraction and extension as known in the art. Additionally, Benameur teaches within the same field of endeavor of assessing infarct sites and wall motions (Title and abstract)  the imaging for hypokinesia using images at the end of diastole and at the end of systole with a correlation with the corresponding image with the contrast MRI imaging for the myocardial infarction (p.352 col.2  2nd ¶ and Fig.4) therefore teaching wherein the first tomographic image and the second tomographic image are selected based on an expansion/contraction state of the heart in the first tomographic image and the second tomographic image as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Holmes such that the system further comprises: estimates an infarct site of the heart based on a second tomographic image of the heart, the second tomographic image being a different type of image than the first tomographic image, wherein the first tomographic image and the second tomographic image are selected based on an expansion/contraction state of the heart in the first tomographic image and the second tomographic image; identifies a site other than the infarct site from among the low motion sites as a target site, since one of ordinary skill in the art would recognize that using two imaging modalities such as dobutamine stress echocardiography (DSE) and contrast MRI imaging for the determination of hibernating regions and transmural infarct region respectively was known in the art as taught by Schinkel with Holmes teaching the similar techniques between DSE performed by ultrasound and the DES performed with MRI for the quantification of the cardiac wall motion and since the assessment of the wall motion contraction/extension was correlated with the determination of the infarct regions using the end of diastole and end of systole for the imaging as taught by Holmes and Benameur. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Holmes and both Schinkel and Benameur teach the assessment of wall motion and infarct regions using diagnostic imaging. The motivation would have been to provide methods for differentiate the regions of hypokinetic hibernating myocardial tissue as being reversible viable tissue for the non-viable akinetic transmural infarcted in order to plan treatment or revascularization, as suggested by Schinkel (Fig.5).
Holmes, Schinkel and Benameur do not specifically teach the limitation of renders, to a display, a superimposed image with the target site superimposed on the first tomographic image or the second tomographic image as recited in claim 14.
However, Burkule teaches within the same field of endeavor with the use of DSE for assessing the cardiac wall motion (Title, abstract) the determination of the viable myocardial tissue using DSE (p.35 col.1 1st ¶ with four characterizations describing the viable tissue with reporting the hypokinetic viable regions in Fig.2 and Fig.3 while other hypokinetic regions are either deteriorating hypokinetic region evaluating towards akinetic tissue or dead tissue and being unresponsive to the stress as being akinetic or dead tissue as reported on Fig.4, therefore reporting the region of the hibernating myocardial tissue or hypokinetic viable tissue as superimposed on the ultrasound DSE or first tomographic image) therefore teaching renders, to a display, a superimposed image with the target site superimposed on the first tomographic image or the second tomographic image as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Holmes as modified by Schinkel and Benameur such that the system further comprises: renders, to a display, a superimposed image with the target site superimposed on the first tomographic image or the second tomographic image, since one of ordinary skill in the art would recognize that reporting on a display the region of hypokinetic viable tissue or hibernating myocardial tissue on the DSE images was known in the art as taught by Burkule One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Schinkel, Benameur and Burkule teach the assessment of wall motion and infarct regions using diagnostic imaging with DSE and contrast MRI. The motivation would have been to provide a method for visualization of the regions to be treated with revascularization to predict and confirm functional recovery, as suggested by Burkule (p.35 col.2 1st ¶).

Regarding independent claim 15, Holmes teaches an image processing method executed using an image processing apparatus (Title. abstract and [0068]-[0071] method using real-time three-dimensional ultrasound (RT3D) image data as fitted to a patient-specific model for imaging the heart for improving the wall motion analysis “The approach to quantifying wall motion described in this example begins with generating a patient-specific mathematical description or parameterization of the motion of the left ventricular endocardial surface in space and time” as extended to a 4D model for spatial and temporal construction, wherein the ultrasound imaging is non-invasive as in [0061] “Portable, noninvasive, and relatively inexpensive, ultrasound has become the modality of choice among cardiologists” with at least one processor implicitly taught by [0018] with the computer readable medium presenting the computer executable instructions for analyzing the patient specific data within a patient specific model to assess the wall motion RT3D ultrasound imaging) therefore implicitly teaching the use of a processor for applying a 4D model to the imaging RT3D image data, the method comprising:
receiving, via a processor, a first tomographic image of a heart from outside a body (receiving the 3D echocardiography RT3D ultrasound images as first tomographic images as described in Fig. 1 and [0047] “The endocardial surface data can be obtained using a volumetric imaging application. For example, the endocardial surface data can be obtained using real-time three-dimensional echocardiography.... The endocardial surface data can represent the endocardial surface of the left ventricle at any suitable number of times. Such number can be based on, for example, the number of times over a heartbeat that the volumetric imaging application captures an image of the left ventricle of the heart” such as RT3D ultrasound imaging which is non-invasive as taken from outside the body as in [0078] “ Patients were imaged with the Philips SONOS 7500 RT3D ultrasound system at rest and during peak dobutamine infusion with and without contrast” with performing DSE with the determination of wall motion, with the transducer being an external ultrasound probe wherein Fig. 1 and [0047] “The endocardial surface data can be obtained using a volumetric imaging application. For example, the endocardial surface data can be obtained using real-time three-dimensional echocardiography.... The endocardial surface data can represent the endocardial surface of the left ventricle at any suitable number of times. Such number can be based on, for example, the number of times over a heartbeat that the volumetric imaging application captures an image of the left ventricle of the heart” such as RT3D ultrasound imaging which is non-invasive as taken from outside the body as in [0078] ”Patients were imaged with the Philips SONOS 7500 RT3D ultrasound system at rest and during peak dobutamine infusion with and without contrast” and with [0061] with simplified image reconstruction that the conventional cine-MRI for motion analysis as in [0068] and wherein the analysis of the wall motion is the same independently from the imaging modality being used as in [0071] “It should be noted that while the process of identifying the endocardial surface (e.g., segmentation) and some of the coordinate transformations depend on the modality used to image the heart, the parameterization process and all subsequent wall motion analysis are independent of the imaging method, and are therefore equally valid for real-time three-dimensional ultrasound (RT3D), MRI, and any other current or future four-dimensional imaging methods” wherein the imaging method is indicated as  dobutamine stress echocardiography as in [0078]  using ultrasound imaging (DSE)); 
estimating, via the processor, a low motion site of the heart based on the first tomographic image ([0052] “ three-dimensional fractional shortening captures the wall motion of the left ventricle from end diastole to end systole, and relates to the contractile function of the heart” with defining a contraction factor 3DFS according to the equation (4) using the surface coordinate of the wall at the end diastole and at the end systole of the heart wall and [0073] using the patient specific model “One approach to classifying the motion of regions of the endocardial surface based on 3DFS values is based on established practice guidelines for two-dimensional segmental wall motion analysis. In this approach, regions of the endocardial surface are classified into the clinically familiar categories normal (3DFS>0.25), hypokinetic (0.05<3DFS< 25), akinetic (-0.05<3DFS<0.05), or dyskinetic (3DFS<-0.05) and the 3DFS map can be color-coded accordingly (e.g., FIGS. 7B, 8B)” with low motion regions being at least hypokinetic or akinetic regions as colored in [0074] and Fig.8B “FIG. 8B is a map of 3DFS showing large regions of dyskinesis (black) and akinesis (dark gray). Hypokinesis (light gray)”); 
Holmes does not specifically teach estimating, via the processor, an infarct site of the heart based on a second tomographic image of the heart, the second tomographic image being a different type of image than the first tomographic image, wherein the first tomographic image and the second tomographic image are selected based on an expansion/contraction state of the heart in the first tomographic image and the second tomographic image; identifying, via the processor, a site other than the infarct site from among the low motion sites as a target site; and rendering, to a display, a superimposed image with the target site superimposed on the first tomographic image or the second tomographic image as recited in claim 15.
However, Schinkel teaches within the same field of endeavor of assessing abnormal wall motion within the heart (Title and abstract) the combined imaging of different MRI imaging modalities for assessing wall motion (contractile reserve determination) and contrast MRI imaging (transmural extent of scar tissue) (p.979 col.2 ¶ Magnetic Resonance Imaging “Three MRI techniques are used in clinical studies: ● resting MRI to measure end-diastolic wall thickness, ● dobutamine MRI to evaluate contractile reserve, and ● contrast-enhanced MRI to detect the transmural extent of scar tissue” wherein p.981 col.1 “Gadolinium-based contrast agents can be used in combination with MRI for exact delineation of scar tissue” and col.2 1st ¶ “the contrast agent is trapped in these infarcted regions. The transmural extent of scar tissue on contrast-enhanced MRI is an important predictor of absence of improvement of contractile function following coronary revascularization (Figure 2)” as describing irreversible infarct regions) wherein the contrast MRI imaging is therefore providing the second tomographic images for located the trapped contrast agent within the infarcted tissue and the transmural scar tissue as recognized to be irreversible scarred tissue or dead tissue, wherein an infarct tissue is known in the art to be a tissue which is evaluating towards scar tissue if not treated or remediated. Schinkel further teaches the first tomographic image for assessing the wall motion of the heart as being either Dobutamine MRI  (p.979 col.2 ¶ Magnetic Resonance Imaging) wherein Schinkel teaches also the equivalent techniques Dobutamine Stress Echocardiography and Dobutamine MRI for evaluating the wall motion of the heart as first tomographic image generation (Table 1 and p.979 col.2 ¶ Dobutamine Stress Echocardiography or DSE as known as using ultrasound for echography and col.2 last ¶ “Echocardiographic images are acquired at rest, during low- and high-dose dobutamine infusion, and in the recovery phase. The echocardiograms are digitally stored for evaluation of regional wall motion and thickening”) wherein Schinkel teaches the combination of the first tomographic image from the Dobutamine Stress Echocardiography and the second tomographic Image from the contrast MRI imaging for evaluating the infarct tissue with low contractile reserve and dead/scar tissue with contrast agent location therefore estimating, via the processor, an infarct site of the heart based on a second tomographic image of the heart, the second tomographic image being a different type of image than the first tomographic image. Schinkel teaches also the identification of the hypokinetic/low wall motion  region corresponding to hibernating myocardium (Abstract, Fig.5 with p.985 col.1 1st ¶ “Once viability (hibernation) is detected, revascularization should be considered; if viability (hibernation) is absent, medical therapy should be considered”) and the identification of the transmural infarct regions corresponding to the irreversible infarcted myocardial tissue with the contrast MRI imaging as discussed above, therefore teaching identifying, via the processor, a site other than the infarct site from among the low motion sites as a target site as claimed. Additionally, Benameur teaches within the same field of endeavor of assessing the cardiac wall motion (Title, abstract) the combined cine-MRI determination of the wall motion with the late contrast/gadolinium imaging (LGE) MRI imaging wherein the image acquisition for both modalities is performed during at least one heart beat including end diastole and end systole corresponding to maximum contraction and extension as known in the art. Additionally, Benameur teaches within the same field of endeavor of assessing infarct sites and wall motions (Title and abstract)  the imaging for hypokinesia using images at the end of diastole and at the end of systole with a correlation with the corresponding image with the contrast MRI imaging for the myocardial infarction (p.352 col.2  2nd ¶ and Fig.4) therefore teaching wherein the first tomographic image and the second tomographic image are selected based on an expansion/contraction state of the heart in the first tomographic image and the second tomographic image as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Holmes such that the method further comprises: estimating, via the processor, an infarct site of the heart based on a second tomographic image of the heart, the second tomographic image being a different type of image than the first tomographic image, wherein the first tomographic image and the second tomographic image are selected based on an expansion/contraction state of the heart in the first tomographic image and the second tomographic image; identifying, via the processor, a site other than the infarct site from among the low motion sites as a target site, since one of ordinary skill in the art would recognize that using two imaging modalities such as dobutamine stress echocardiography (DSE) and contrast MRI imaging for the determination of hibernating regions and transmural infarct region respectively was known in the art as taught by Schinkel with Holmes teaching the similar techniques between DSE performed by ultrasound and the DES performed with MRI for the quantification of the cardiac wall motion and since the assessment of the wall motion contraction/extension was correlated with the determination of the infarct regions using the end of diastole and end of systole for the imaging as taught by Holmes and Benameur. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Holmes and both Schinkel and Benameur teach the assessment of wall motion and infarct regions using diagnostic imaging. The motivation would have been to provide methods for differentiate the regions of hypokinetic hibernating myocardial tissue as being reversible viable tissue for the non-viable akinetic transmural infarcted in order to plan treatment or revascularization, as suggested by Schinkel (Fig.5).
Holmes, Schinkel and Benameur do not specifically teach rendering, to a display, a superimposed image with the target site superimposed on the first tomographic image or the second tomographic image as recited in claim 15.
However, Burkule teaches within the same field of endeavor with the use of DSE for assessing the cardiac wall motion (Title, abstract) the determination of the viable myocardial tissue using DSE (p.35 col.1 1st ¶ with four characterizations describing the viable tissue with reporting the hypokinetic viable regions in Fig.2 and Fig.3 while other hypokinetic regions are either deteriorating hypokinetic region evaluating towards akinetic tissue or dead tissue and being unresponsive to the stress as being akinetic or dead tissue as reported on Fig.4, therefore reporting the region of the hibernating myocardial tissue or hypokinetic viable tissue as superimposed on the ultrasound DSE or first tomographic image) therefore teaching rendering, to a display, a superimposed image with the target site superimposed on the first tomographic image or the second tomographic image as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Holmes as modified by Schinkel and Benameur such that the method further comprises: rendering, to a display, a superimposed image with the target site superimposed on the first tomographic image or the second tomographic image, since one of ordinary skill in the art would recognize that reporting on a display the region of hypokinetic viable tissue or hibernating myocardial tissue on the DSE images was known in the art as taught by Burkule One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Schinkel, Benameur and Burkule teach the assessment of wall motion and infarct regions using diagnostic imaging with DSE and contrast MRI. The motivation would have been to provide a method for visualization of the regions to be treated with revascularization to predict and confirm functional recovery, as suggested by Burkule (p.35 col.2 1st ¶).

Regarding the dependent claims 18-19, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Holmes, Schinkel, Benameur and Burkule.
Regarding claim 18,  as discussed in claim 1, Holmes and Schinkel teaches the use of DSE or ultrasound device for imaging the wall motions with Schinkel teaching the use of contrast MRI for infarct site determination (Schinkel p.979 ¶ Table 1) considering the MRI as interpreted as a radiological device and for conventional practice for the determination of hibernating myocardium in the patient’s heart. Therefore Holmes and Schinkel at least teach wherein the first tomographic image comprises an ultrasound image and the second tomographic image comprises a radiological image as in claim 18.
Regarding claim 19, Holmes, as discussed above, teaches the DSE technique using the ultrasound imaging for determining the wall motion of the myocardium with acquiring the myocardium surfaces at multiple times over a heartbeat (abstract) for measuring low wall motion regions such as akinetic and hypokinetic myocardial regions as discussed in claim 15 therefore teaching receiving, via the processor, an input of a plurality of first tomographic images captured over time, the plurality of first tomographic images including the first tomographic image (implicitly using at least one first image for the determination of the wall motion) , and wherein the at least one processor estimates the low motion site on the basis of temporal changes in the plurality of first tomographic images.

Claims 2, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. (USPN 20080077032 A1; Pub.Date 2008-03-27; Fil.Date 2007-05-10) in view of Schinkel et al. (2010 American Journal of Medicine 123:978-986; Pub.Date 2010) in view of Benameur et al. (2017 Magn. Reson. Mater. Phys. 30:347–357; ePub. 02/20/2017) and in view of Burkule (2017 J. Indian Acad. Echocardiogr. Cardiovasc. Imaging 1:32-38; Pub Date Jan-Apr 2017) as applied to claim 1 and further in view of Dosev et al. (2016 Kardiol. Inwazyjna 11:57–61; Pub.Date 12/2016).
Holmes, Schinkel, Benameur and Burkule teach a system as set forth above.
Holmes teaches also the use of an EKG/ECG for monitoring abnormal electrocardiogram tracings ([0098]). 
Holmes, Schinkel, Benameur and Burkule do not specifically teach acquires electrocardiographic information of an electrocardiogram of a heart wall with which a distal end portion of a catheter comes in contact via an electrode provided on the distal end portion of the catheter, and estimates the infarct site on the basis of the acquired electrocardiographic information as in claim 2.
However, Dosev teaches within the same field of endeavor of detecting regional ischemia within the myocardium (title and abstract and Fig.1) the use of catheter with electrodes as intracoronary ECG device (p.57 col.2 last ¶ “using coronary wire, which is the conductor of electrical signal, and the crocodile clips at its distal end connected to a unipolar lead” and Fig.1 the catheter carrying the electrode within the coronary blood vessels in contact with the myocardial wall) to identify ischemia within the local territories of the myocardium (Fig.1 and abstract) wherein the intracoronary ECG is more sensitive than the surface ECG to detect ischemic territories (p.58 col.2 3rd and 4th ¶ “naturally the intracoronary electrocardiogram should be more sensitive than surface electrocardiogram” and “Not only intracoronary ECG is more sensitive for detecting ischemia, but also it is more sensitive in detecting ST changes with higher voltage [9–11]”) therefore teaching the infarct site estimation unit acquires electrocardiographic information indicating an electrocardiogram of a heart wall with which a distal end portion of a catheter comes in contact via an electrode provided on the distal end portion of the catheter, and estimates the infarct site on the basis of the acquired electrocardiographic information as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Holmes as modified by Schinkel and Benameur such that the apparatus further comprises: acquires electrocardiographic information indicating an electrocardiogram of a heart wall with which a distal end portion of a catheter comes in contact via an electrode provided on the distal end portion of the catheter, and estimates the infarct site on the basis of the acquired electrocardiographic information, since one of ordinary skill in the art would recognize that using and IC-ECG (intracoronary ECG) for measuring the local electrocardiogram corresponding to the local myocardial territory was known in the art for assessing/detecting the ischemic status of the local tissue in contact with the catheter electrode as taught by Dosev. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since all Holmes and Dosev both teach the use of imaging for predicting myocardial ischemia or injury. The motivation would have been to ideally provide a complementary diagnostic test more sensitive to detect and locate ischemia and less expensive that the surface ECG, as suggested by Dosev (p.60 ¶ Conclusions).

Holmes, Schinkel, Benameur and Burkule do not specifically teach acquiring, via the processor, electrocardiographic information of an electrocardiogram of a heart wall with which a distal end portion of a catheter comes in contact via an electrode provided on the distal end portion of the catheter, and estimates the infarct site on the basis of the acquired electrocardiographic information as in claim 16.
However, Dosev teaches within the same field of endeavor of detecting regional ischemia within the myocardium (title and abstract and Fig.1) the use of catheter with electrodes as intracoronary ECG device (p.57 col.2 last ¶ “using coronary wire, which is the conductor of electrical signal, and the crocodile clips at its distal end connected to a unipolar lead” and Fig.1 the catheter carrying the electrode within the coronary blood vessels in contact with the myocardial wall) to identify ischemia within the local territories of the myocardium (Fig.1 and abstract) wherein the intracoronary ECG is more sensitive than the surface ECG to detect ischemic territories (p.58 col.2 3rd and 4th ¶ “naturally the intracoronary electrocardiogram should be more sensitive than surface electrocardiogram” and “Not only intracoronary ECG is more sensitive for detecting ischemia, but also it is more sensitive in detecting ST changes with higher voltage [9–11]”) therefore teaching the infarct site estimation unit acquires electrocardiographic information indicating an electrocardiogram of a heart wall with which a distal end portion of a catheter comes in contact via an electrode provided on the distal end portion of the catheter, and estimates the infarct site on the basis of the acquired electrocardiographic information as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Holmes as modified by Schinkel and Benameur such that the method further comprises: acquiring, via the processor,  electrocardiographic information indicating an electrocardiogram of a heart wall with which a distal end portion of a catheter comes in contact via an electrode provided on the distal end portion of the catheter, and estimates the infarct site on the basis of the acquired electrocardiographic information, since one of ordinary skill in the art would recognize that using and IC-ECG (intracoronary ECG) for measuring the local electrocardiogram corresponding to the local myocardial territory was known in the art for assessing/detecting the ischemic status of the local tissue in contact with the catheter electrode as taught by Dosev. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since all Holmes and Dosev both teach the use of imaging for predicting myocardial ischemia or injury. The motivation would have been to ideally provide a complementary diagnostic test more sensitive to detect and locate ischemia and less expensive that the surface ECG, as suggested by Dosev (p.60 ¶ Conclusions).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. (USPN 20080077032 A1; Pub.Date 2008-03-27; Fil.Date 2007-05-10) in view of Schinkel et al. (2010 American Journal of Medicine 123:978-986; Pub.Date 2010) in view of Benameur et al. (2017 Magn. Reson. Mater. Phys. 30:347–357; ePub. 02/20/2017) and in view of Burkule (2017 J. Indian Acad. Echocardiogr. Cardiovasc. Imaging 1:32-38; Pub Date Jan-Apr 2017) as applied to claim 1 and further in view of Chalian et al. (2016 Insight Imaging 7:485-503; Pub.Date 2016).
Holmes, Schinkel, Benameur and Burkule teach a system as set forth above.
Holmes, Schinkel, Benameur and Burkule do not specifically teach the first tomographic image and the second tomographic image having a substantially same expansion/contraction state of the heart as in claim 6. 
However, Chalian teaches within the same field of endeavor of evaluating abnormalities for myocardial viability (Title and abstract) an imaging system combining a functional imaging system PET with an imaging system MRI (abstract) wherein the combined imaging devices are used for assessing the lack of contractile response of the myocardium and the presence of infarct regions (p.501 col.1 2nd -3rd ¶) with the contractile response being determined using low dose of dobutamine for MRI and using flow and functional responses for PET for the infarct size (p.501 col.1 2nd -3rd ¶) wherein the two imaging devices have their images being co-registered (p.487 col.1 2nd ¶ “The segmentation approach is based on co-registration of the MR images to the PET transmission images using a surface matching technique, which is then segmented into several different classes”) to optimize the correspondence between the two imaging modalities.  
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Holmes as modified by Schinkel, Benameur and Burkule such that the apparatus further comprises: the first tomographic image and the second tomographic image having a substantially same expansion/contraction state of the heart, since one of ordinary skill in the art would recognize that using registration for the two imaging modalities such as dobutamine stress imaging for wall motions and wall contractile response with MRI such as low dose dobutamine MRI and a functional imaging such as PET for infarct detection was known in the art as taught by Chalian and since dobutamine echocardiography and dobutamine MRI are considered similar techniques to assess the myocardium wall motions and contrast enhanced or late gadolinium enhanced MR angiography  or functional imaging were known in the art as taught by Holmes, Schinkel and Benameur. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Chalian and Holmes, Schinkel and Benameur teach the assessment of wall motion and infarct regions using diagnostic imaging. The motivation would have been to provide corresponding matching regions of interest including infarct regions and low wall motion regions for hypokinetic wall response with optimal SNR.

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. (USPN 20080077032 A1; Pub.Date 2008-03-27; Fil.Date 2007-05-10) in view of Schinkel et al. (2010 American Journal of Medicine 123:978-986; Pub.Date 2010) in view of Benameur et al. (2017 Magn. Reson. Mater. Phys. 30:347–357; ePub. 02/20/2017) and in view of Burkule (2017 J. Indian Acad. Echocardiogr. Cardiovasc. Imaging 1:32-38; Pub Date Jan-Apr 2017) as applied to claim 1 and further in view of Caluser (For. Patent WO 2016134093 A1; Pub.Date 08/26/2016; Fil.Date 02/18/2016).
Holmes, Schinkel, Benameur and Burkule teach a system as set forth above.
Holmes, Schinkel, Benameur and Burkule teach an image processing apparatus and method to use it as set forth above with the target site displayed on an output of the tomographic image as in claim 1. As discussed for claim 4, Holmes, Schinkel, Benameur and Burkule teach the use of the ultrasound and contrast-enhanced MRI imaging for the determination of the ischemic regions as being reversible (non-infarcted/non-necrotic) and non-reversible (infarcted/necrotic) based on the cardiac wall motion and on the perfusion of the contrast agent. Additionally, Benameur and Schinkel all teach a display information generation unit that generates display information (Benameur Fig.1 and Schinkel Fig.2) with Schinkel teaching the display information generation unit that generates display information . 
Holmes, Schinkel, Benameur and Burkule do not specifically teach generates the superimposed image by correcting the first tomographic image on the basis of the second tomographic image as in claim 10.
However, Caluser teaches within the same field of endeavor of combining medical imaging modalities (Title and abstract) the common practice of displaying the target for a treatment as overlaying over the medical image using landmarks ([0089] “One or more surface landmarks Al, A2 are located within the acquired medical images that correspond to the selected target A from the first set of images at step 312. The expected position of target A in the second set of images is calculated at step 314 and the expected position of target A is displayed as an overlay over the medical image”) teaching the target site is superimposed on one of the first tomographic image or the second tomographic image. Caluser additionally teaches the display information generation unit generates the display information by correcting the first tomographic image on the 35basis of the second tomographic image ([0050] “According to various embodiments, the additional medical imaging device 104 may be an x-ray, CT, MRI, SPECT, or ultrasound imaging device. After the positional coordinates of one or more surface landmarks 72, 74 relative to a set of medical images acquired using additional medical imaging device 14 is calculated in a similar manner as for medical imaging device 12, medical images acquiring using devices 12, 14 can be coregistered by image coregistration module 98” wherein coregistration reads on correction between images to align the images from different imaging modalities).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Holmes as modified by Schinkel, Benameur and Burkule such that the apparatus further comprises: generates the display information by correcting the first tomographic image on the basis of the second tomographic image, since one of ordinary skill in the art would recognize that co-registering images from different imaging modalities using landmarks as references was known in the art as taught by Caluser. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Holmes as modified by Schinkel, Benameur, Burkule and Caluser both teach the use of imaging for providing diagnosis and/or for treatment. The motivation would have been to ideally provide a high accuracy determination of the reversible ischemic region to be treated, as suggested by Caluser ([0007]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. (USPN 20080077032 A1; Pub.Date 2008-03-27; Fil.Date 2007-05-10) in view of Schinkel et al. (2010 American Journal of Medicine 123:978-986; Pub.Date 2010) in view of Benameur et al. (2017 Magn. Reson. Mater. Phys. 30:347–357; ePub. 02/20/2017) and in view of Burkule (2017 J. Indian Acad. Echocardiogr. Cardiovasc. Imaging 1:32-38; Pub Date Jan-Apr 2017) as applied to claim 15 and further in view of Sinusas et al. (USPN 20170049518 A1; Pub.Date 02/23/2016; Fil.Date 08/17/2016) and Verard et al. (USPN 20120059249 A1; Pub.Date 03/08/2012; Fil.Date 09/23/2011).
Holmes, Schinkel, Benameur and Burkule teach a method as set forth above.
Holmes, Schinkel, Benameur and Burkule do not specifically teach determining a movement path for an injection member; determining a plurality of injection points based on the movement path; and rendering the superimposed image with the plurality of injection points that follow the movement path as in claim 20.
However, Cheng teaches within the same field of endeavor for myocardial diagnostics and therapy (Title and abstract) the automatic determination of a pathway for a therapy catheter to travel until the delivery target for an autonomous intramyocardial injection catheter (Title, abstract and p.739 col.2 1st ¶ “In the latter method, the CGCI system automatically determines a pathway for the catheter to travel until continuous contact is made with cardiac tissue. Continuous contact and any possible slippage of the catheter tip are indicated by a tissue contact-sensing filter”). Cheng teaches also that the determination of multiple injection sites (Fig.8) therefore teaching determining a movement path for an injection member; determining a plurality of injection points based on the movement path. Additionally, Verard teaches within the same field of endeavor of cell transplanting procedure in the myocardium (Title, abstract, and [0089] “to transplant cells into the myocardium”) the superposing of the trajectories with the image of the tissue and targets (claim 28 and Fig.12) therefore teaching rendering the superimposed image with the plurality of injection points that follow the movement path as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Holmes as modified by Schinkel, Benameur and Burkule such that the method further comprises: determining a movement path for an injection member; determining a plurality of injection points based on the movement path; and rendering the superimposed image with the plurality of injection points that follow the movement path, since one of ordinary skill in the art would recognize that performing cell therapy on the abnormal myocardial target with planned trajectories for a catheter designed needle cell injection with application to multi-site injections was known in the art as taught by Cheng and since displaying the projected trajectories with the targets superimposed to the targeted tissue was also known in the art as taught by Verard. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Cheng and Holmes, Schinkel and Benameur teach the diagnosis and therapy of abnormalities within the myocardium. The motivation would have been to provide an automated cell therapy procedure for cell therapy to the myocardium of the patient with visual feedback for the user to control the boundaries of the treatment sites, as suggested by Cheng (p.745 col.2 2nd ¶).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793